Appellant was convicted of cow theft and the lowest punishment assessed against him. The evidence was amply sufficient to sustain the verdict and the court gave a correct charge, submitting every issue raised.
There are but two questions raised: One is his complaint that for the purpose of impeaching his veracity the State was permitted to ask him, and he required to answer, that on April 10, 1912, he had been convicted in the District Court of said county of forgery under the name of Frank Charles and served a term in the penitentiary. It has always been held that such evidence of impeachment was admissible in this State. 1 Branch's Ann. P.C., sec. 167, where a large number of cases are collated.
The other bill shows that he objected to certain leading questions propounded by the State to its witness Jemison. The bill is wholly insufficient to show that the court erred in permitting the leading questions under Carter v. State,59 Tex. Crim. 75, and other cases cited in 1 Branch's Ann. P.C., sec. 159. But in this case the court qualifies his bill by showing that these leading questions were permitted to be asked the witness Jemison and his answers given because his testimony was in direct impeachment of appellant when he denied making to Jemison the statements which Jemison said he did make to him, and the court in his charge limited the testimony of said Jemison in answer to said questions for impeachment purposes only. The *Page 19 
ruling of the court was based upon the rule of law which is well established and accurately stated in 40 Cyc., 2751: "The usual and most exact method of examining an impeaching witness is to ask the precise question put to the witness sought to be impeached in laying a foundation, and such question is not objectionable because of its leading character." To the same effect is 5 Jones on Evidence, p. 211. It is unnecessary to cite other authorities.
The judgment is affirmed.                           Affirmed.